DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12 January 2022 is acknowledged.  The traversal is on the ground(s) that independent claim 1 of Group I has been amended to further describe a “circuitry,” and claim 15 has been amended to define the elements therein as part of the “circuitry” of claim 1 to form a single inventive concept. This is found persuasive due to the amendment and cancelation of claims 19 and 20.
The requirement is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2020 and 09/09/2020 are being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US Pub. 2020/0028251, “Shimura”), in view of Rashidian. (US Pub. 2019/0288402).


Shimura does not disclose: a circuitry separated from the first printed circuit board by a predetermined first length based on at least one feeding method of capacitive coupling, inductive coupling, or resonant coupling, wherein the circuitry is configured to feed a radio frequency signal to the first printed circuit board according to the at least one feeding method. 
However, in the same field of endeavor, in terms of capacitive coupling feeding methods, Rashidian in figure 5A teaches an antenna module of a wireless communication system having a circuitry (interposer 120 with a radio controller 124) separated from the first printed circuit board (superstrate board 150) by a predetermined first length based on at least one feeding method of capacitive coupling, inductive coupling, or resonant coupling (see [0027]), wherein the circuitry (120) is configured to feed a radio frequency signal to the first printed circuit board (150) according to the at least one feeding method. (See [0027]) 

Regarding claim 2, Shimura in figure 4 discloses an antenna module wherein at least a partial region of the first radiation region and at least a partial region of the second radiation region (410) do not overlap each other.

Regarding claim 3, Shimura in figure 4 discloses an antenna module further comprising: a processor (wireless unit 500) electrically connected to the first antenna and the second antenna (210) 
Shimura does not explicitly discloses the process configured to: control radiation directions of radio waves being radiated through the first antenna and the second antenna, control the first antenna to perform beamforming with respect to the first radiation region, and control the second antenna to perform beamforming with respect to the second radiation region.
However, Shimura in para. [0066] teaches that the wireless unit (500) include a circuit element for processing RF signals in addition to a baseband processor for processing baseband signals. 

Additional Comments
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitation are not positively structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.  

Regarding claim 4, Shimura in figures 4-5B and 7B discloses an antenna module further comprising: a first feeding pad (first surface 110a) deployed on a third surface opposite to the first surface of the first printed circuit board (subsidiary film 120, Figure 7B or films 120, 130 and 140 in Figure 5B); a first feeding line (through hole 325-327) configured to electrically connect the first feeding pad (110a) and the first antenna (210) to each other in the first printed circuit board (120); a second feeding pad (110a) deployed on the third surface of the first printed circuit board (120/130/140); and a second feeding line (325-327) configured to 

Regarding claim 11, Shimura does not disclose: wherein the circuitry comprises: a wireless communication chip including a first surface deployed spaced apart for a predetermined second length from the third surface of the first printed circuit board; a third feeding pad deployed on the first surface of the wireless communication chip corresponding to the first feeding pad; and a fourth feeding pad deployed on the first surface of the wireless communication chip corresponding to the second feeding pad.
However, Rashidian in figures 5B – 6 teaches an antenna module wherein the circuitry comprises: a wireless communication chip (interposer 120 to radio controller 124) including a first surface deployed spaced apart for a predetermined second length from the third surface of the first printed circuit board (150); a third feeding pad (one of surface-mount package 204) deployed on the first surface of the wireless communication chip (120) corresponding to the first feeding pad (feeder patches 500); and a fourth feeding pad (another one of 204) deployed on the first surface of the wireless communication chip (120) corresponding to the second feeding pad (500).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the third and fourth feeding pads according to Rashidian in the antenna module of Shimura to form the claimed invention in order to stablish solid electrical connections between a communication chip and other components of the antenna module.

Regarding claim 12, Shimura in figures 4-7B discloses antenna module wherein the first printed circuit board (430+410, see [0065]) comprises a first layer (subsidiary film 120) deployed on an upper end surface thereof and a second layer (subsidiary films 130 to 190) deployed under the first layer (120), wherein the first antenna (210) is deployed on the first surface directed in the first direction on the first layer (120) of the first printed circuit board (430/410), wherein the second antenna (210) is deployed on the second surface directed in the second direction on the first layer (120) of the first printed circuit board (430/410). 
Shimura does not discloses: and wherein a third antenna is deployed on a third surface directed in the first direction on the second layer of the first printed circuit board.
However, in the same field of endeavor, Rashidian in figures 4A and 6 teaches an antenna module wherein the first printed circuit board (superstrate 150) comprises a first layer (superstrate 150-1, see Figure 4A and [0025]) deployed on an upper end surface thereof and a second layer (superstrate 150-2) deployed under the first layer (150-1), wherein the first antenna (patches 224-1) is deployed on the first surface directed in the first direction on the first layer (150-1) of the first printed circuit board (150), and wherein a third antenna (patches 224-2) is deployed on a third surface directed in the first direction on the second layer (150-2) of the first printed circuit board (150). (See also Figure 6)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the multi-layered and antenna arrangement of Rashidian in the antenna module of 

Regarding claim 13, Shimura in figure 4 discloses an antenna module further comprising a third antenna (210) deployed on a first area of a third surface of the first printed circuit board (430+410) directed in a third direction (see Fig. 4), wherein the third direction and the first direction form a predetermined second angle, and the third direction and the second direction form a predetermined third angle. 

Regarding claim 14, Shimura in figure 4 discloses an antenna module wherein at least one of the first antenna or the second antenna (210) comprises at least one of a patch antenna, a monopole antenna, a spiral antenna, a wave antenna, a yagiuda antenna, a loop antenna, a Vivaldi antenna, or a holographic antenna.

Regarding claim 15, Shimura in figure 4 discloses an antenna module wherein the circuitry (wireless unit 500) is configured of a wireless communication chip (see “transmitter and receiver” in [0066]) and is configured to supply the radio frequency signal to the first antenna and the second antenna (210); and a modem (see “baseband processor” in [0066]) configured to transmit a baseband signal to the wireless communication chip. 
Shimura does not explicitly discloses the functional language: “wherein the modem is configured to transmit a control signal for beamforming to the wireless communication chip, 
However, the functional language does not structurally distinguish the claim from the prior art of record capable of functioning in same manner. Please see MPEP 2114. Apparatus and Article Claims – Functional Language. 
Moreover, in the same field of endeavor, Rashidian in figures 1A-6 teaches an antenna module   wherein the circuitry is configured of a wireless communication chip (radio controller 124,) and is configured to supply the radio frequency signal to the first antenna and the second antenna (224); and a modem (baseband controller 112) configured to transmit a baseband signal to the wireless communication chip (124, see [0016-0017]), wherein the modem (112) is configured to transmit a control signal (see [16]) for beamforming (see transmission/reception lobes in [15]) to the wireless communication chip (124), and wherein the wireless communication chip (124) is further configured to transmit the radio frequency signal to the first antenna and the second antenna (224) based on the control signal (see [19]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the circuitry of Shimura and Rashidian to form the claimed invention in order to enable wireless data communications between devices and other communication interfaces requiring data and signal management/control.

 
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura and Rashidian, as applied to claims 1 and 4 above, and further in view of Baks et al. (US Pub. 2018/0159203, “Baks”).

Regarding claim 5, Shimura is silent on disclosing: wherein the circuitry comprises: a second printed circuit board including: a first surface deployed spaced apart for the first length from the third surface of the first printed circuit board, and at least one layer laminated therein; a third feeding pad deployed on the first surface of the second printed circuit board corresponding to the first feeding pad; and a fourth feeding pad deployed on the first surface of the second printed circuit board corresponding to the second feeding pad.
However, Rashidian in figure 5A teaches an antenna module wherein the circuitry (120) comprises: a second printed circuit board (108) including: a first surface (lower surface 128) deployed spaced apart for the first length from the third surface of the first printed circuit board (150), and at least one layer laminated therein (see [0012]); a third feeding pad (feeder patches 500) deployed on the first surface (128) of the second printed circuit board (108); and a fourth feeding pad (500) deployed on the first surface (128) of the second printed circuit board (108). 
Rashidian does not disclose third and fourth feeding pads corresponding to the first feeding pad and second feeding pad respectively. 
However, in the same field of endeavor, Baks in figure 4A teaches an antenna module wherein the circuitry (RFIC chip 102) comprises: a second printed circuit board (substrate 410) including: a first surface (top side 410-1) deployed spaced apart for the first length from the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the circuitry comprising a second circuit board of Baks in the antenna module according to Shimura as modified to form the claimed invention in order to create a cavity between boards/substrates which can provide a low dielectric constant medium which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs. (See Baks [0054])

Regarding claim 6, Shimura and Rashidian do not disclose: wherein the first length is determined based on a wavelength of radio waves being radiated through at least one of the first antenna or the second antenna.
However, Baks in paragraph 54 and figure 4A teaches an antenna module wherein the first length (height of cavity 460) is determined based on a wavelength of radio waves being radiated through at least one of the first antenna or the second antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 7, Shimura and Rashidian do not disclose: wherein the first length is equal to or larger than 5 µm and is equal to or smaller than 500 µm.
However, Baks in paragraph 54 and figure 4A teaches an antenna module wherein the first length is equal to or larger than 5 µm and is equal to or smaller than 500 µm.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of distance/separation/length between boards or substrates according to Baks in the Shimura/Rashidian antenna module to form the claimed invention because it was known at the time of the invention that the “first length” can be in the range of about 50 microns to about 2000 microns, depending on the operating frequency and other factors. (Baks [0054])

Regarding claim 8, Shimura does not disclose: a wireless communication chip deployed on a second surface of the second printed circuit board; a third feeding line configured to electrically connect the wireless communication chip and the third feeding pad to each other in the second printed circuit board; and a fourth feeding line configured to electrically connect the 
However, Rashidian in figure 5A teaches an antenna module a wireless communication chip (radio controller 124) deployed on a second surface of the second printed circuit board (upper surface 110 of primary board 108); a third feeding line (conduits 216) configured to electrically connect the wireless communication chip (124) and the third feeding pad (pads at the end of conduits 216 on lower surface 128) to each other in the second printed circuit board (108); and a fourth feeding line (216) configured to electrically connect the wireless communication chip (124) and the fourth feeding pad (other end of 216) to each other in the second printed circuit board (108).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the feeding lines taught by Rashidian in the antenna module of Shimura to form the claimed invention in order to electrically connect the relevant control contacts on the upper surface 110 to a corresponding set of antenna contacts on the lower surface (Rashidian [0019])

Regarding claim 9, Shimura and Rashidian are silent on disclosing: further comprising a film layer deployed between the third surface of the first printed circuit board and the first surface of the second printed circuit board and configured to uniformly maintain a distance between the third surface of the first printed circuit board and the first surface of the second printed circuit board.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the film layer taught by Baks in the antenna module of Shimura as modified to form the claimed invention in other for the film layer (substrate) to form a cavity in between circuit boards, therefore setting the thickness of the film to the desired separation for a given application. (See Baks [0052])

 Regarding claim 10, Shimura and Rashidian are silent on disclosing: wherein the film layer further comprises an adhesive layer configured to make the third surface of the first printed circuit board and the first surface of the second printed circuit board adhere to each other.
However, Baks in figure 4A teaches an antenna module wherein the film layer (454) further comprises an adhesive layer (micro solder balls 457 and/or bonding pads 455) configured to make the third surface of the first printed circuit board (451-1) and the first surface of the second printed circuit board (410-1) adhere to each other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura and Rashidian, as applied to claims 1 and 15 above, and further in view of Fujii et al. (US Pub. 2021/0242569, “Fujii”).

Regarding claim 16, Shimura as modified does not explicitly discloses: wherein the wireless communication chip comprises a first phase shifter corresponding to the first antenna and a second phase shifter corresponding to the second antenna, and wherein the wireless communication chip is further configured to: control the first phase shifter based on the control signal so that the first antenna performs beamforming in the third direction, and control the second phase shifter based on the control signal so that the second antenna performs beamforming in the fourth direction.
However, in the same field of endeavor, Fujii in figures 1 and 11 teaches an antenna module wherein the wireless communication chip (radio frequency integrated circuit (RFIC) 110) comprises a first phase shifter (phase shifters 115A to 115D) corresponding to the first antenna (121) and a second phase shifter (115) corresponding to the second antenna (121), and wherein the wireless communication chip (110) is further configured to: control the first phase shifter (115) based on the control signal ( signal from BBIC 200 – “baseband signal processing circuit”) so that the first antenna (Fig. 11: antenna element 191, an antenna element 192, and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the phase shifters and signal processing teachings of Fujii in the Shimura module as modified above to form the claimed invention so that the directivity of the antenna array can be adjusted by individually adjusting the degrees of phase shift of the phase shifters arranged in the respective signal paths. (Fujii [0031])

Regarding claim 17, Shimura as modified does not explicitly discloses: wherein the modem is further configured to: transmit, to the first phase shifter, a first control signal for the first antenna to perform beamforming in the third direction, and transmit, to the second phase shifter, a second control signal for the second antenna to perform beamforming in the fourth direction.
However, in the same field of endeavor, Fujii in figures 1 and 11 teaches an antenna module wherein the modem (antenna module 100) is further configured to: transmit, to the first phase shifter (115), a first control signal for the first antenna (191) to perform beamforming in the third direction, and transmit, to the second phase shifter (115), a second control signal for the second antenna (1211) to perform beamforming in the fourth direction.


However, in the same field of endeavor, Fujii in figures 1 and 11 teaches an antenna module wherein the wireless communication chip (110) comprises a mixer (118) configured to generate radio frequency components based on a local frequency signal and an intermediate frequency signal. (See [0029-0032] see up-converted and down-converted frequency signals)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the mixers according to Fujii in the module according to Shimura as modified above to form the claimed invention in order to allow the BBIC to analyze the transmitted and/or received signals.  
Additional Comments
Regarding recitations throughout the claims 15-18 that an element is “configured to” perform a function, it is the position of the Office that such recitation are not positively structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845